AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)

                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Nebraska

               UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE

                                    v.
                                                                               Case Number: 4:09CR3091-001
                                                                               USM Number: 23039-047

                JAKTINE ALPHONSO MOORE                                         Jennifer L. Gilg
                                                                               Defendant’s Attorney
Date of Original Judgment: 7/1/2010
(Or Date of Last Amended Judgment)


THE DEFENDANT:
☐ pleaded guilty to count
☐ pleaded nolo contendere to count which was accepted by the court.
☒ was found guilty on count I of the Indictment. after a plea of not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section& Nature of Offense                                                      Offense Ended                   Count
21:846 and 18:2 CONSPIRACY/POSSESS WITH INTENT TO                                       October 31, 2008                I
DISTRIBUTE - CRACK COCAINE

        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count
☐ Count dismissed on the motion of the United States.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                           October 22, 2019
                                                                           Date of Imposition of Sentence:


                                                                                  s/ Richard G. Kopf
                                                                                  Senior United States District Judge

                                                                                  October 22, 2019
                                                                                  Date
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)             Judgment Page 2 of 6
DEFENDANT: JAKTINE ALPHONSO MOORE
CASE NUMBER: 4:09CR3091-001
                                IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of three hundred sixty (360) months.

☐The Court makes the following recommendations to the Bureau of Prisons:

☐The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                                  ________________________________________
                                                                                         UNITED STATES MARSHAL

                                                                                  BY: ___________________________________
                                                                                        DEPUTY UNITED STATES MARSHAL
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)     Judgment Page 3 of 6
DEFENDANT: JAKTINE ALPHONSO MOORE
CASE NUMBER: 4:09CR3091-001

                                                           SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of five (5) years.

                                                        MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
   release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
   ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
        future substance abuse. (check if applicable)
4. ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. ☒You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
   et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
   location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ☐You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

                                            STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72
          hours of your release from imprisonment, unless the probation officer instructs you to report to a different
          probation office or within a different time frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation
          officer about how and when you must report to the probation officer, and you must report to the probation officer
          as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
          permission from the court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything
          about your living arrangements (such as the people you live with), you must notify the probation officer at least
          10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
          circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
          change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
          probation officer to take any items prohibited by the conditions of your supervision that he or she observes in
          plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
          unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
          your work (such as your position or your job responsibilities), you must notify the probation officer at least 10
          days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)     Judgment Page 4 of 6
DEFENDANT: JAKTINE ALPHONSO MOORE
CASE NUMBER: 4:09CR3091-001
      unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know
      someone has been convicted of a felony, you must not knowingly communicate or interact with that person
      without first getting the permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
      hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
      (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
      another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the
      probation officer may require you to notify the person about the risk and you must comply with that instruction.
      The probation officer may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


                                              SPECIAL CONDITIONS OF SUPERVISION

b.        You must submit your person, residence, office, or vehicle to a search conducted by a United States Probation
          Officer at any time; failure to submit to a search may be grounds for revocation; you must warn any other
          residents that the premises may be subject to searches pursuant to this condition.

d.        You must participate in a victim awareness program as directed by the probation officer. Based on your ability to
          pay, you must pay for the costs of the program in an amount determined by the probation officer.

n.        You must provide the probation officer with access to any requested financial information.

zz.       You must report to the Supervision Unit of the U.S. Probation Office for the District of Nebraska between the
          hours of 8:00 a.m. and 4:30 p.m., 100 Centennial Mall North, 530 U.S. Courthouse, Lincoln, Nebraska, (402)437-
          1920, within seventy-two (72) hours of being placed on probation or release from confinement and, thereafter, as
          directed by the probation officer.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                       Date
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)                 Judgment Page 5 of 6
DEFENDANT: JAKTINE ALPHONSO MOORE
CASE NUMBER: 4:09CR3091-001
                            CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties in accordance with the schedule of payments set
forth in this judgment.

                 Assessment              Restitution           Fine             AVAA Assessment*            JVTA Assessment**
TOTALS           $100.00 (paid)

☐ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO245C) will be
  entered after such determination.

☐ The defendant must make restitution (including community restitution) to the following payees in the amount listed
  below.

   If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
   specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
   3664(i), all nonfederal victims must be paid before the United States is paid.

      Name of Payee                     Total Loss***                               Restitution Ordered              Priority or Percentage



Totals


☐ Restitution amount ordered pursuant to plea agreement $

☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in
  full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options
  on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

   ☐ the interest requirement is waived for the ☐ fine ☐ restitution

   ☐ the interest requirement for the ☐ fine ☐ restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case (*NED revised for First Step Act)                Judgment Page 6 of 6
DEFENDANT: JAKTINE ALPHONSO MOORE
CASE NUMBER: 4:09CR3091-001
                                                      REASON FOR AMENDMENT

REASON FOR AMENDMENT:

☐ Correction of Sentence on Remand (18 U.S.C. 3742(f)(1)                 ☐ Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
  and (2))                                                                 3583(e))
☐ Reduction of Sentence for Changed Circumstances (Fed.                  ☐ Modification of Imposed Term of Imprisonment for Extraordinary
  R. Crim. P. 35(b))                                                       and Compelling Reasons (18 U.S.C. § 3582(c)(1))
☐ Correction of Sentence by Sentencing Court (Fed. R.                    ☐ Modification of Imposed Term of Imprisonment for Retroactive
  Crim. P. 35(a))                                                          Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
                                                                           3582(c)(2))
☐ Correction of Sentence for Clerical Mistake (Fed. R.                   ☐ Direct Motion to District Court Pursuant
  Crim. P. 36)                                                             ☐28 U.S.C. § 2255 or ☐18 U.S.C. § 3559(c)(7)
☒ Amendment of Sentence pursuant to § 404 of the First                   ☐ Modification of Restitution Order (18 U.S.C. § 3664)
 Step Act of 2018, Pub. L. No. 115-391, 132 Stat.
 5194(2018).*


CLERK'S OFFICE USE ONLY:

ECF DOCUMENT

I hereby attest and certify this is a printed copy of a document which was electronically filed with the United States
District Court for the District of Nebraska.

Date Filed:__________________________________

DENISE M. LUCKS, CLERK

By ______________________________________Deputy Clerk
